Order, Supreme Court, New York County (Carol R. Edmead, J.), entered May 19, 2004, which granted plaintiffs motion for summary judgment on its first cause of action for rental arrears and set a hearing for attorneys’ fees, and dismissed defendant’s affirmative defenses of constructive eviction and its counterclaim for damages, unanimously affirmed, without costs.
The conditions alleged by defendant are not what caused it to vacate the premises (Zevnik, Horton, Guibord, McGovern, Palmer & Fognani v Sheraton Holding Corp., 304 AD2d 455 [2003]; Cut-Outs, Inc. v Man Yun Real Estate Corp., 286 AD2d 258, 262-263 [2001], lv denied 100 NY2d 507 [2003]; see Barash v Pennsylvania Term. Real Estate Corp., 26 NY2d 77, 83 [1970]). Further, defendant failed to abandon the premises with reasonable promptness (Incredible Christmas Store-N.Y. v RCPI Trust, 307 AD2d 816 [2003]; cf. Zurel U.S.A. v Magnum Realty Corp., 279 AD2d 520 [2001]).
Defendant’s challenge to the dismissal of its counterclaim is unpreserved for appeal and, in any event, is without merit. Concur—Mazzarelli, J.E, Andrias, Friedman, Gonzalez and Catterson, JJ.